Citation Nr: 0926144	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-17 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pectus excavatum (a 
bony deformity of the sternum or breast bone).  

2.  Entitlement to service connection for coronary artery 
disease (CAD) and a myocardial infarction (heart attack), to 
include as secondary to pectus excavatum.   

3.  Entitlement to service connection for a seizure disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   

INTRODUCTION

The Veteran had active military service from April 1971 to 
March 1973.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2006 and August 2006 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Waco, Texas.                  

In the January 2006 rating action, the RO denied the 
Veteran's claims of entitlement to service connection for 
pectus excavatum and a seizure disorder.  In February 2006, 
the Veteran filed a Notice of Disagreement (NOD) in which he 
only addressed his claim for service connection for pectus 
excavatum.  A Statement of the Case (SOC) was issued in May 
2006 and the Veteran submitted a substantive appeal (VA Form 
9) later that month.  

In a deferred rating action, dated in May 2006, the RO noted 
that based upon statements from the Veteran and private 
medical statements submitted on the Veteran's behalf, it 
appeared that he was raising the issue of entitlement to 
service connection for a myocardial infarction, to include as 
secondary to his (nonservice-connected) pectus excavatum.  
The aforementioned issue was subsequently denied by the RO in 
an August 2006 rating action.  In September 2006, the Veteran 
submitted an NOD in which he expressed disagreement with the 
RO's decision to deny service connection for myocardial 
infarction.  He also expressed disagreement with the RO's 
decision to deny service connection for a seizure disorder.  
An SOC was issued in November 2006, and the Veteran submitted 
a timely substantive appeal in December 2006.   








FINDINGS OF FACT

1.  The Veteran was diagnosed with pectus excavatum upon his 
pre-induction examination in October 1970; the medical 
evidence shows this disorder is a congenital bony deformity 
of the sternum or breast bone; there is no evidence of a 
superimposed disease or injury during service that created 
additional disability.

2.  The Veteran's service treatment records are negative for 
any findings of heart disease, to include CAD and a 
myocardial infarction; these records show that the Veteran 
had a second heart sound and a heart murmur; however, an 
electrocardiogram was within normal limits and an underlying 
heart disease was not diagnosed during service or for decades 
thereafter.

3.  The preponderance of the evidence is against a causal 
link between the Veteran's heart disease, to include CAD and 
a myocardial infarction, and any incident of or finding 
recorded during service.

4.  As service connection is not in effect for pectus 
excavatum, the Veteran's claim for secondary service 
connection for heart disease has no legal merit.   

5.  The medical evidence shows that the Veteran's seizure 
disorder was first diagnosed many years after service; the 
preponderance of the evidence is against a causal link 
between his seizure disorder and any incident of service.     


CONCLUSIONS OF LAW

1.  Service connection for pectus excavatum, which is a 
congenital defect that was present upon service entry, is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008); 
VAOPGCPREC 82-90.



2.  Service connection for heart disease, to include CAD and 
a myocardial infarction, is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).

3.  A seizure disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2005, March 2006, and June 2006 letters sent to the 
Veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in November 2005, March 2006, and June 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
With respect to the claims for service connection for pectus 
excavatum and a seizure disorder, VA did provide such notice 
to the Veteran prior to the January 2006 RO decision that is 
the subject of this appeal in its November 2005 letter.  With 
respect to the claim for service connection for myocardial 
infarction to include as secondary to pectus excavatum, VA 
did provide such notice to the Veteran prior to the August 
2006 decision that is the subject of this appeal in its June 
2006 letter.  Accordingly, the RO provided proper VCAA notice 
at the required time.   

With respect to the Dingess requirements, the Veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in a March 2006 letter.  In 
regard to the claim for service connection for myocardial 
infarction to include as secondary to pectus excavatum, the 
March 2006 Dingess notice was provided prior to the initial 
decision of the RO, and, as such, was provided at the 
required time.  In regard to the claims for service 
connection for pectus excavatum and a seizure disorder, the 
March 2006 Dingess notice was post-decisional.  Despite this 
timing deficiency, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In that 
regard, as explained in greater detail below, because pectus 
excavatum is a congenital nature that was not aggravated by a 
superimposed disease or injury during service and the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a seizure disorder, any question 
as to the appropriate disability rating or effective date to 
be assigned is moot.           

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, but the Veteran did not 
receive a VA examination for the purposes of deciding these 
claims, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) 
and 38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).   

As explained in greater detail below, the evidence of record 
does not reflect that the Veteran incurred a chest injury 
during his period of active service.  The Board specifically 
notes that the only indication of a chest disorder was the 
Veteran's pectus excavatum or bony deformity of the chest 
(breast bone), which was noted upon his pre-induction 
examination.  Since the medical evidence shows pectus 
excavatum is a congenital deformity that was present upon the 
pre-induction examination, it is not a disability VA 
compensation purposes absent a superimposed disease or 
injury.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.  There 
is no evidence of such in-service trauma or disease.  In 
regard to the Veteran's heart disease, the medical evidence 
does not show a diagnosis of any type of heart disease, to 
include CAD and a myocardial infarction, during service or 
for many years thereafter and there is no competent evidence 
of a nexus between any currently diagnosed heart disease and 
any incident of or finding recorded during service.  As 
service connection is not in effect for pectus excavatum, any 
claim for service connection for heart disease secondary to 
this congenital defect must be denied as a matter of law.  

With respect to the Veteran's epilepsy, the medical evidence 
does not show a diagnosis of a seizure disorder during 
service or for many years thereafter and there is no 
competent evidence of a nexus between any currently diagnosed 
seizure disorder and any incident of service.  Thus, in light 
of the above, the Board finds that VA has no duty to provide 
an examination or medical opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2008).  
See McLendon, supra; Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).  See also 38 C.F.R. § .310 and Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. at 384.
II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include cardiovascular 
disease (which would include coronary artery disease and a 
myocardial infarction) and an organic disease of the nervous 
system (which would include epilepsy or a seizure disorder), 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service-connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation 
and, therefore, generally may not be service connected as a 
matter of express VA regulation.  38 C.F.R. § 3.303(c), 4.9 
(2008).  There are, however, certain limited exceptions to 
this rule.  Service connection may be granted for hereditary 
diseases that either first manifested themselves during 
service or which preexisted service and progressed at an 
abnormally high rate during service. VAOPGCPREC 67-90 (July 
18, 1990).  Further, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-
90 (July 18, 1990).


III. Pectus Excavatum and Heart Disease

A.  Factual Background

The Veteran's service treatment records show that in October 
1970, he underwent a pre-induction examination.  At that 
time, his lungs and chest were clinically evaluated as 
"abnormal."  The examiner determined that the Veteran had 
pectus excavatum (a bony abnormality of the chest or more 
specifically the breast bone-see analysis below), which was 
not considered disabling (NCD).  The Veteran's heart was 
clinically evaluated as "normal."  In June 1971, the 
Veteran was treated for complaints of chest pain.  He stated 
that his pain was secondary to his pectus excavatum or 
deformity of the chest and was "getting worse."  According 
to the Veteran, the pain was related to exertion.  He was 
referred to the chest clinic where he had an x-ray taken of 
his chest.  The x-ray was reported to show severe pectus 
excavatum with anomalous conjoined right 2nd and 3rd ribs.  
The examiner stated that the type of chest pain that the 
Veteran described was quite commonly seen in his condition, 
probably on a musculo-skeletal basis.  There was no history 
of trauma to the chest.  The physical examination showed that 
the Veteran had a significant pectus excavatum deformity.  
However, there was good chest expansion and the lungs were 
clear to percussion and auscultation.  Cardiac examination 
revealed a bradycardia of 60 beats per minute.  There were no 
precordial lifts, thrills, or heaves, although the second 
heart sound was palpable.  The second heart sound was 
physiologically split and was accentuated, particularly the 
pulmonic component, which probably related to the close 
proximity of the chest wall to the great vessels.  A faint 
Grade I/VI systolic murmur of ejection quality was noted over 
the left second intercostal space.  No murmurs or gallops 
were appreciated.  There was no peripheral edema, cyanosis or 
clubbing.  The electrocardiogram was within normal limits.  A 
diagnosis of heart disease, to include coronary artery 
disease and a myocardial infarction, was not recorded.

In August 1971, the Veteran had complaints of chest pain, and 
in November 1972, he was assessed as having chest wall pain.  
In January 1973, the Veteran underwent an ETS (expiration of 
term of service) examination.  At that time, in response to 
the question of whether the Veteran had ever had or if he 
currently had shortness of breath, he responded "yes."  The 
Veteran's lungs and chest, and heart were clinically 
evaluated as "abnormal."  It was noted that he had a 
history of pectus excavatum and a second heart sound.  A 
diagnosis of heart disease, to include coronary artery 
disease and a myocardial infarction, was not recorded upon 
the separation examination or at any point during service.    

In October 2005, the Veteran filed a claim of entitlement to 
service connection for pectus excavatum or a deformity of the 
chest.   

In a February 2006 private medical statement, C.A.S., M.D., 
stated that the Veteran had been recently hospitalized with a 
large anterior myocardial infarction.  Upon admission, he was 
found to have total occlusion of the left anterior descending 
coronary artery.  Angioplasty and stent implantation were 
performed to re-open the infarct-related vessel.  Dr. S. 
noted that the Veteran had coronary disease and left 
ventricular dysfunction.  In a subsequent statement, dated in 
March 2006, Dr. S. reported that the Veteran had a complex 
coronary anatomy.  Specifically, Dr. S. noted that the 
Veteran had what he would consider bifurcation disease 
involving the distal left main coronary artery, ostium of the 
left anterior descending coronary artery and ostium of the 
ramus branch.  In addition, the left anterior descending had 
bifurcation disease which involved the origin of a good-sized 
diagonal branch.

In December 2007, the RO received records from the Social 
Security Administration (SSA), which included a Disability 
Determination and Transmittal Report, dated in April 2006.  
The SSA report shows that the Veteran was awarded SSA 
disability benefits for essential hypertension (primary 
diagnosis); valvular heart disease or other stenotic defects 
or valvular regurgitation; and endocardititis (secondary 
diagnosis).  The records included VA Medical Center (VAMC) 
outpatient treatment records, dated from April 2004 to 
December 2007.  The records reflect that in April 2006, the 
Veteran was diagnosed with CAD, status post prophylactic 
cranial irradiation (PCI) with stent placement, left anterior 
descending, with left main distal stenosis.  

B.  Analysis
Pectus Excavatum 

Pectus excavatum is defined as "undue depression of the 
sternum; called also funnel breast or chest."  See Dorland's 
Illustrated Medical Dictionary 1245 (27th ed. 1985).  As 
explained below, the medical evidence shows that this bony 
abnormality is a congenital defect that was noted upon 
service entrance and that it was not subjected to a 
superimposed disease or injury during service that created 
additional disability.

Upon the Veteran's pre-induction examination in October 1970, 
he was diagnosed with pectus excavatum deformity of the 
chest.  Pectus excavatum is not a "disability" for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  
Congenital or developmental defects may not be service-
connected because they are not diseases or injuries under the 
law.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. 
App. 439 (1992).  VA regulations specifically prohibit 
service connection for a congenital defect unless it was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).  A defect is a 
structural or inherent abnormality or condition, which is 
more or less stationary in nature.  A disease may be defined 
as any deviation from or interruption of the normal structure 
or function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  See VAOPGCPREC 1-85 (March 5, 1985) (reissued as 
VAOPGCPREC 82- 90).

There is no competent evidence which shows that the Veteran's 
pectus excavatum was subjected to an in-service superimposed 
disease or injury which created additional disability.  The 
Veteran's service treatment records reflect that in June 
1971, when he was evaluated for chest pain related to his 
chest deformity, the examiner specifically stated that there 
was no history of trauma to the chest.  The Veteran's chest 
deformity was noted upon his pre-induction examination in 
October 1970, and again at the time of his ETS examination in 
January 1973.  The service treatment records bear no 
indication of any other lung or chest malady apart from the 
diagnosed pectus excavatum and an isolated complaint of chest 
wall pain and there is no history of in-service chest trauma.  
Under these circumstances, the Board finds that service 
connection for pectus excavatum is not warranted.   38 C.F.R. 
§§ 3.303(c), 4.9; VAOPGCPREC 82-90; see also Parker v. 
Derwinski, 1 Vet. App. 522 (1991). 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






Heart Disease

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for heart disease, to include CAD and 
a myocardial infarction.  The Board recognizes that at the 
time of the January 1973 ETS examination, the Veteran's heart 
was clinically evaluated as "abnormal."  However, this 
evaluation was in reference to the June 1971 finding of a 
second heart sound.  There is also a reference to a heart 
murmur at that time.  However, an electrocardiogram in June 
1971 was within normal limits and the service treatment 
records, to include the separation examination, are negative 
for a diagnosis of any type of heart disease.

In this case, the first medical evidence of record of heart 
disease, to include CAD and a myocardial infarction, is in 
February 2006, approximately 33 years after the Veteran's 
separation from the military.  With respect to negative 
evidence, the Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].  

In a February 2006 private medical statement, Dr. C.A.S. 
indicated that the Veteran had been recently hospitalized 
with a large anterior myocardial infarction.  He noted that 
the Veteran had CAD.  In addition, VAMC outpatient treatment 
records reflect that in April 2006, the Veteran was treated 
for his CAD.  Thus, the Board notes that the competent 
medical evidence of record shows that the Veteran currently 
has heart disease with a recent history of a myocardial 
infarction.  However, in this case, there is no competent 
medical evidence of record that causally links his heart 
disease to his period of military service, to specifically 
include the in-service finding of a second heart sound and a 
heart murmur.  In addition, in regard to the Veteran's 
secondary service connection claim, the Board notes service 
connection is not in effect for pectus excavatum.  Thus, the 
claim for service connection for heart disease secondary to 
this congenital defect has no legal merit.  

The only evidence of record supporting the Veteran's claim is 
his own lay opinion that he currently has heart disease that 
is either related to his period of service.  The Veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  While a layperson is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu 2 Vet. App. 
at 492, 494-495.  There is no evidence of record indicating 
that the Veteran has specialized medical training so as to be 
competent to render a medical opinion.

In sum, the Board finds that, without any objective medical 
evidence showing heart disease, to include CAD and a 
myocardial infarction, during service or within a year after 
the Veteran's discharge, or any competent medical evidence 
relating the Veteran's currently diagnosed heart disease to 
any incident of service, and given that the Veteran is not 
service-connected for pectus excavatum, service connection 
for heart disease, to include CAD and a status-post 
myocardial infarction, including as secondary to pectus 
excavatum is not warranted.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); see also, 
e.g., Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 49.  






IV.  Seizure Disorder

The Veteran states that he suffered a head injury while he 
was in the military.  He contends that due to his head 
injury, he later developed a seizure disorder.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a seizure 
disorder.  Initially, the Board notes that the Veteran's 
service treatment records are negative for any complaints or 
findings of a head injury or a seizure disorder.  In 
addition, at the time of the Veteran's January 1973 ETS 
examination, the pertinent part of that clinical evaluation, 
to include the neurological system, was clinically evaluated 
as normal.  

In this case, the first medical evidence of record of a 
seizure disorder is in September 2002, over 29 years after 
the Veteran's separation from the military.  With respect to 
negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].  

Private medical treatment records, dated from September 2002 
to May 2004, show that in September 2002, the Veteran was 
treated for syncope.  He stated that he was walking to his 
truck when he started shaking all over and passed out.  
According to the Veteran, he awoke in the hospital confused 
and experiencing headaches.  He was diagnosed with seizures 
and was prescribed medication.  The remaining records show 
intermittent treatment for the Veteran's seizure disorder.  

In December 2007, the RO received records from the SSA which 
included Disability Determination and Transmittal Reports, 
dated in January 2005 and May 2005.  The January 2005 SSA 
report shows that the Veteran was awarded SSA disability 
benefits for epilepsy (primary diagnosis).  The May 2005 SSA 
report reflects that the Veteran was awarded SSA disability 
benefits for hypertension (primary diagnosis) and history of 
seizure disorder (secondary diagnosis).  The records included 
VAMC outpatient treatment records, dated from April 2004 to 
December 2007, which show that in May 2005, the Veteran 
underwent a neurology consultation.  At that time, the 
examiner reported that in 2001 and 2002, the Veteran had two 
spells of loss of consciousness without any warning with 
generalized tonic-clonic seizures.  The Veteran was taken to 
a hospital for workup and one EED was abnormal and a magnetic 
resonance imaging (MRI) was apparently normal.  He was 
prescribed medication for his diagnosed seizure disorder.  

In light of the above, the Board finds that the competent 
medical evidence of record shows that the Veteran currently 
has a seizure disorder.  However, in this case, there is no 
competent medical evidence of record showing that the 
Veteran's seizure disorder is related to his period of 
military service, to include his claimed in-service head 
injury.

The only evidence of record supporting the Veteran's claim is 
his own lay opinion that he currently has a seizure disorder 
which is related to his related to his period of military 
service, to specifically include his claimed in-service head 
injury.  The Veteran is competent as a layperson to report 
that on which he has personal knowledge.  See Layno, 6 Vet. 
App. at 465, 470.  While a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  There is no 
evidence of record indicating that the Veteran has 
specialized medical training so as to be competent to render 
a medical opinion.

In sum, the Board finds that, without any objective medical 
evidence showing a seizure disorder during service or within 
a year of the Veteran's discharge or any competent medical 
evidence relating the Veteran's currently diagnosed seizure 
disorder to any incident of service, service connection for a 
seizure disorder is not warranted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); see also, 
e.g., Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for pectus excavatum or a 
bony deformity of the chest is denied.  

Entitlement to service connection for heart disease, to 
include CAD and a status- post myocardial infarction, 
including as secondary to pectus excavatum, is denied.  

Entitlement to service connection for a seizure disorder is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


